DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimakawa et al. (US20200195098,  “Shimakawa”, note: foreign priority application JP2017109532 discloses figs 1-24 of Shimakawa).
Re claim 9, Shimakawa discloses a motor comprising: 
a rotor 932 (fig 4, para [0175]) including an axially extending shaft 31 (figs 4 & 10-12, para [0194]); 
a stator 931 (fig 4, para [0175]) surrounding a radially outer side of the rotor 932 (fig 4); 
a housing (figs 7 &  9-12, [0194], includes 930 & 60) accommodating the rotor 932 and the stator 931 therein (figs 7 & 9-12); 
a heat sink 40 (figs 7, 9-12 & 15-16, para [0195]) disposed axially above the stator 931 (figs 7 & 10); 
a board 20 (figs 10, 13-14 & 16-17a, para [0197]) fixed axially above the heat sink 40 (figs 10 & 16); 
a connector CNT radially outside the housing (figs 7, 9 & 11-12, para [0197]); and 
a connector pin (fig 16, para [0199], Tdc, Tgnd, Tcan or Tio) accommodated in the connector CNT and electrically connected to the board 20 (figs 13-14 & 16-17a, para [0208]); wherein 
the heat sink 40 includes a main body (figs 9, 12, 20 & below), and a protrusion (figs 9, 12, 20 & below), which is continuous with the main body (figs 9, 12, 20 & below, para [0214]), the protrusion extending radially outward of the housing (figs 9, 12, 20 & below); 
the connector CNT, the protrusion, and the board 20 overlap in this order when viewed from axially below (figs 9, 13, 16 & below); 
the connector pin is positioned radially outside the protrusion (figs 16 & below, pins Tdc, Tgnd, Tcan or Tio are radially outside portion of protrusion indicated below); 
the board 20 includes a first region in which a power element 291 is mounted (figs 17a, 18 & below, para [0204], fig 18 shows bottom of 20 facing motor & 17a shows top of 20 facing away from the motor) and a second region in which a control element 281 is mounted (fig 17a, 18 & below, para [0203], regions divided by 20cl in fig 18); and 
the first region and second region are located around the shaft 31 (figs 16, 17a, 18 & below, para [0247], 23 rotation sensor that senses magnet 32 on end of shaft & located axially above shaft as indicated below) and mutually separated circumferentially when viewed axially (figs 17a, 18 & below, figs 17a & 18 show the axial view); and 
the protrusion overlaps the first region when viewed axially (figs 16-17a, 18 & below, overlaps both the 1st & 2nd regions).

    PNG
    media_image1.png
    549
    923
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    958
    media_image2.png
    Greyscale


Re claim 11, Shimakawa discloses claim 9 as discussed above and further discloses a clearance is provided in an axial direction between the protrusion and the connector CNT (figs 16 & below, there is an axial clearance between the portion of CNT indicated below & the axial side of the protrusion indicated below as viewed in the radial direction).


    PNG
    media_image3.png
    722
    705
    media_image3.png
    Greyscale

Re claim 14, Shimakawa discloses claim 9 as discussed above and further discloses the connector pin is inserted separately into the connector CNT (figs 6, 9 & 16, since the pins Tdc, Tgnd, Tcan or Tio are electrically conductive & the body of CNT is inherently made of electrically insulation material so that pins do not short).
Re claim 15, Shimakawa discloses claim 9 as discussed above and further discloses the connector CNT is a rectangular or substantially rectangular parallelepiped (fig 16); and the protrusion is positioned at one side of the connector CNT in a longitudinal direction (figs 16 & 20, para [0199] & [0225], protrusion at longitudinal sides of CNT w/ respect to CNTL portion of CNT) and above the connector CNT in a height direction (figs 12 & 16, where height direction is the axial direction of shaft 31).

    PNG
    media_image4.png
    605
    747
    media_image4.png
    Greyscale


Re claim 16, Shimakawa discloses claim 9 as discussed above and further discloses an electric power steering device 100 comprising the motor 30 according to claim 9 (figs 1-3, para [0164]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimakawa in view of Naka et al. (US20130313929, “Naka”).
Re claim 12, Shimakawa discloses claim 9 as discussed above and further disclose the connector pin includes: a board connection portion connected to the board 20 (figs 16 & below); and a connector connection portion connected to the connector CNT (figs 15-16 & below).

    PNG
    media_image5.png
    377
    545
    media_image5.png
    Greyscale

Shimakawa does not disclose a position of the board connection portion and a position of the connector connection portion are different in a radial direction. Specifically both the board connection portion and connector connection portion is formed at the same radial position or are one axially extending pin.
Naka discloses a position of the board connection portion and a position of the connector connection portion are different in a radial direction (figs 2, 19 & 21, para [0075], employing fig 21 for rejection but figs 2 & 19 have similar parts; discloses the connector 8a-figs 2 & 19, can be configured as connector 8c in fig 21; resulting in connector 8c having pins w/ an axial board connection portions connecting to board terminals & radial board connection portions inside connector 8c); and 
equivalence between an axial extending connector 8a and a radially extending connector 8c (figs 19 & 21, para [0078]-[0079] & [0094]-[0095]).

    PNG
    media_image6.png
    357
    933
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pin of Shimakawa so a position of the board connection portion and a position of the connector connection portion are different in a radial direction, as disclosed by Naka, in order to configure the connector for different mounting directions of the connector, as taught by Naka (para [0079]).

Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically Shimakawa et al. (US20200195098) is employed to reject claim 9.

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 17-23 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The main reason for allowing claim 17 and its dependent claims 18-23 is the inclusion of the limitations, inter alia, of:
“A motor (1) comprising: 
a rotor (40) including an axially extending shaft; 
a stator (50) surrounding a radially outer side of the rotor; 
a housing (10) accommodating the rotor and the stator therein; 
a heat sink (100) disposed axially above the stator; 
a board (70) fixed axially above the heat sink; 
a connector (200) radially outside the housing; 
a connector pin (81) accommodated in the connector and electrically connected to the board; and 
a choke coil (80a) electrically connected to the board; wherein 
the heat sink includes a main body (103), and a protrusion (104, 104a, 104b) which is continuous with the main body, the protrusion extending radially outward of the housing; 
the connector, the protrusion, and the board overlap in this order when viewed from axially below; 
the connector pin (81) is positioned radially outside the protrusion (104a); and 
the connector (200), the protrusion (104a), the board (70), and the choke coil (80a) overlap in this order when viewed from axially below.”

    PNG
    media_image7.png
    526
    516
    media_image7.png
    Greyscale

The closest prior art Yamasaki (US20140153198) and Shimakawa et al. (US20200195098), do not disclose the above limitations.
Yamasaki discloses the choke coil 76 but does not disclose the connector 60, the protrusion 52, the board 31 and the choke coil 76 overlap in this order when viewed from axially below.

    PNG
    media_image8.png
    315
    478
    media_image8.png
    Greyscale


Shimakawa discloses the heat sink 40, board 20, connector CNT and choke coil 49 (figs 16-17a & below, para [0206]), but does not disclose the choke coil 49 overlaps with the heat sink 40, board 20 and connector CNT from axially below. The choke coil 49 is positioned on a corner of first raised portion 411 of the heat sink 40 (figs 16 & 19, para [0214]), which does not overlap with the protrusion (see fig above for claim 9).

    PNG
    media_image9.png
    582
    973
    media_image9.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834